Opinion issued September 23, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-21-00043-CV
                            ———————————
                       DARLENE JARRETT, Appellant
                                         V.
                         ANGEL BABY INC., Appellee


                On Appeal from the County Court at Law No. 1
                          Fort Bend County, Texas
                    Trial Court Case No. 20-CCV-068105


                          MEMORANDUM OPINION

      Appellant, Darlene Jarrett, has failed to timely file a brief. Appellant’s brief

was due August 2, 2021. See TEX. R. APP. P. 38.6(a) (governing time to file

appellant’s brief). On August 11, 2021, the Clerk of this Court notified appellant

that her brief was past due and that her appeal was subject to dismissal for want of
prosecution unless she filed a brief or a motion for an extension of time to file a

brief by August 23, 2021. See TEX. R. APP. P. 38.8(a) (governing failure of

appellant to file brief), 42.3(b) (allowing involuntary dismissal of case); see also

TEX. R. APP. P. 4.1(a). Appellant did not respond to the notice and has not filed a

brief or a motion for an extension of time to file a brief. Based on appellant’s

failure to file a brief, appellee, Angel Baby Inc., has filed a motion to dismiss the

appeal for want of prosecution.1 More than ten days have passed, and appellant

has not responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant appellee’s motion and dismiss the appeal for want of

prosecution for failure to timely file a brief. See TEX. R. APP. P. 38.8(a), 42.3(b),

43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Goodman, Landau, and Countiss.




1
      In its motion, appellee also requested that we “affirm the award of $5,000 in
      attorney’s fees to [a]ppellee.” We deny that request.

                                         2